Citation Nr: 1544818	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-21 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for residuals of a shrapnel wound to the right hand third digit (middle finger).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire increased rating period from March 23, 2011, the residuals of a shrapnel wound to the right hand third digit have included a single painful scar.  

2.  For the entire increased rating period from March 23, 2011, the residuals of a shrapnel wound to the right hand third digit have included pain, limitation of motion, weakness, swelling, and loss of grip strength.  


CONCLUSIONS OF LAW

1.  For the entire increased rating period from March 23, 2011, the criteria for an increased disability rating in excess of 10 percent for scar residuals of a shrapnel wound to the right hand third digit have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7804 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period from March 23, 2011, the criteria for a separate 10 percent disability rating for limitation of motion residuals of a shrapnel wound to the right hand third digit, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a May 2011 letter sent prior to the initial denial of the increased rating claim in June 2011, the RO advised the Veteran that he may submit evidence showing that the service-connected residuals of a shrapnel wound to the right hand third digit had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The May 2011 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board also finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, a May 2011 VA examination report, the June 2015 Board hearing transcript, and the Veteran's lay statements.  

In a June 2013 VA Form 21-4138, the Veteran indicated that he received surgery on the right hand third digit at a VA medical center in January 2013.  While the record does not include VA treatment records from January 2013, the Board is assigning the maximum disability rating for limitation of motion of the long finger.  See 38 C.F.R. § 4.71, Diagnostic Code 5229.  The separate disability rating under Diagnostic Code 5229 is consistent with the symptoms and impairment described by the Veteran for the entire increased rating on appeal, to include consideration of surgery in January 2013.  For these reasons, the Board finds that a remand for the outstanding VA treatment records is not needed.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

As indicated above, VA examined the right hand in May 2011.  The May 2011 VA examiner interviewed the Veteran regarding past and present symptomatology, provided a physical examination, and provided clinical observations pertinent to the rating criteria for scars.  In addition, the May 2011 VA examiner noted and described the symptoms associated with the right hand third digit that were not specifically related to the scar, including limitation of motion.  

During the June 2015 Board hearing, the representative suggested that a new VA examination is warranted so that a VA examiner could examine the right hand joints and tendons.  See Board hearing transcript at 3-4.  After further discussion with the Veterans Law Judge, however, the representative clarified that there is not disagreement with the adequacy of the May 2011 VA examination, but rather, there is disagreement with the RO's consideration of the information contained in the May 2011 VA examination report.  Such disagreement is addressed in the decision below.  For these reasons, the Board finds that the May 2011 VA examination is adequate and that no further medical examination or opinion is necessary to decide the issue of an increased rating for residuals of a shrapnel wound to the right hand third digit.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Increased Rating for Residuals of a Shrapnel Wound of Right Hand

The RO granted service connection for residuals of a shrapnel wound to the right hand third digit in a February 2005 rating decision, which assigned an initial 10 percent disability rating, effective September 20, 2004, under Diagnostic Code 7804 (for ratings based on tender or painful scar).  On March 23, 2011, VA received the Veteran's claim for an increased rating for residuals of a shrapnel wound to the right hand third digit based on pain and diminished functional use.  

For the entire increased rating period from March 23, 2011, the service-connected residuals of shrapnel wound to the right hand third digit have been rated only under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7804, a 
10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 
20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 
30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  Id.

For the entire increased rating period from March 23, 2011, the residuals of shrapnel wound to the right hand third digit have included a single scar with residual pain.  While a second scar from surgery has been discussed by the Veteran, only a single scar measuring 0.5 cm wide and 2.5 cm long is noted on the May 2011 VA examination report.  Nevertheless, the Veteran does not contend that the shrapnel wound residuals have manifested 3 to 4 scars that are unstable or painful, so as to warrant a 20 percent disability under Diagnostic Code 7804.  See Board hearing transcript at 2-4.  Instead, the Veteran seeks an increased disability rating based on pain and limitation of motion in the right hand third digit, a pain that is distinct from the scar pain.

Injuries to the third finger with limitation of motion are rated under the criteria of 
38 C.F.R. § 4.71a , Diagnostic Code 5229; ankylosis of the third digit is rated under the criteria of Diagnostic Code 5226.  Under Diagnostic Code 5229, a 10 percent is warranted when there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Under Diagnostic Code 5226, favorable or unfavorable ankylosis of the third digit warrants a 10 percent evaluation.  Lesser limitation is not compensable, and there is no provision for a rating higher than 10 percent.

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from March 23, 2011, the residuals of shrapnel wound to the right hand third digit have included pain, limitation of motion, weakness, swelling, and loss of grip strength in the right hand third digit.  During the May 2011 VA scar examination, the VA examiner noted that the right hand third digit locks with repetitive hand movements.  The May 2011 VA examiner referred to the symptom as "trigger finger."

At the June 2015 Board hearing, the Veteran testified that the right hand third digit stays folded up at times and has decreased ability to grip objects.  See Board hearing transcript at 2-3.  The Veteran also testified to swelling and pain in the third digit that could be differentiated from the pain in the third digit scar.  See id. at 2, 6-7.  The Veteran has not described, and the evidence does not otherwise show, ankylosis in the right hand third digit.

In sum, for the entire initial rating period from March 23, 2011, the service-connected residuals of a shrapnel would to the right hand third digit have included pain, limitation of motion, weakness, swelling, and loss of grip strength in the right hand third digit.  While specific range of motion measurements are not included in the record, the Board finds that these symptoms and functional impairments more nearly approximate right hand third digit extension limited by more than 30 degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period from March 23, 2011, a separate rating based on limitation of motion in the right hand third digit of 10 percent for the service-connected residuals of a shrapnel would to the right hand third digit is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5229.  The 10 percent rating under Diagnostic Code 5229 is the maximum rating provided by Diagnostic Code 5229; therefore, a higher disability rating is not available.  

As to Diagnostic Code 5226, the evidence does not demonstrate either favorable or unfavorable ankylosis in the right hand third digit, and the limitation of motion due to pain, weakness, and swelling has already been considered in assigning the separate rating under Diagnostic 5229; therefore, a separate rating under Diagnostic Code 5226 is not warranted.  See 38 C.F.R. § 4.14 (2015).  Similarly, as discussed above, the Veteran does not contend, and the evidence does not otherwise show, that the right hand third digit scar meets the criteria for a higher 20 percent disability rating under Diagnostic Code 7804, which provides a 20 percent disability rating for 3 or 4 painful or unstable scars.  38 C.F.R. § 4.118.  As such, the appeal for an increased rating in excess of 10 percent for the service-connected residuals of a shrapnel would to the right hand third digit must be denied.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the residuals of a shrapnel would to the right hand third digit are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  As to the residual scarring, Diagnostic Code 7804 specifically provides for disability ratings based on painful and unstable scars.  In this case, considering the lay and medical evidence, the Veteran's right hand third digit scar is a single scar with residual pain.
Painful linear scars are part of the schedular rating criteria for scars, Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.  As to the residual limitation of motion due to pain, weakness, and swelling, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, and disturbance of locomotion, and allows for consideration of the limited third digit finger motion and weakened grip.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the shrapnel wound residual symptoms including scarring and limitation of motion in the right hand third digit.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disability in this case is posttraumatic stress disorder (PTSD).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the residuals of a shrapnel would to the right hand third digit, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with residuals of a shrapnel wound to the right hand third digit, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence 
does not suggest, inability to secure or follow substantially gainful employment due 

to the service-connected residuals of a shrapnel wound to the right hand third digit; therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.  See id. at 453-54.


ORDER

For the entire increased rating period from March 23, 2011, an increased disability rating in excess of 10 percent for the scar residual of a shrapnel wound to the right hand third digit is denied.

A separate rating of 10 percent, but not higher, for the rating period from March 23, 2011, for residuals of a shrapnel wound to the right hand third digit is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


